Exhibit 10.2

 

LICENSE AGREEMENT

 

This Agreement is made as of the 13 day February of 1996, between MEDISORB
TECHNOLOGIES INTERNATIONAL L.P., a Delaware limited partnership (hereinafter
"Medisorb") and JANSSEN PHARMACEUTICA INC., a New Jersey corporation ("Janssen
US").

 

WHEREAS, Medisorb and Janssen Pharmaceutica International, an affiliate of
Janssen US, have entered into a certain Development Agreement, dated December
23, 1993 (the "Development Agreement"), for the development of a Product (as
described below); and

 

WHEREAS, Janssen Pharmaceutica International has an option under the Development
Agreement to enter into this License Agreement for the Medisorb technology
required to make, use and sell the Product, which option Janssen Pharmaceutica
International has assigned to Janssen US with the consent of Medisorb and which
option Janssen US has elected to exercise; and

 

WHEREAS, the parties believe that it is in their mutual best interest for
Medisorb to license to Janssen US on an exclusive basis in the
Territory, Medisorb Patents and Technical Information within the Field, upon the
terms and conditions set forth herein;

 

NOW, IT IS HEREBY AGREED AS FOLLOWS:

 

(1) Definitions:  The following terms shall have the meanings ascribed to them
herein, unless the context otherwise requires:

 

(a)      "Affiliate" shall mean any company controlling, controlled by, or under
common control with a party by ownership, directly or indirectly, of fifty
percent (50%) or more of the total ownership or by the power to control the
policies and actions of such company.

 

(b)      "Development Program" shall mean the development activities conducted
by the parties pursuant to the Development Agreement.

 

(c)      "Field" shall mean the treatment of psychosis in humans. In this
regard, psychosis shall include, but not be limited to, schizophrenia and
related disorders, manic-depressive disorders, behavioral disturbances in
dementia including for the avoidance doubt behavioral disturbances related to
Alzheimer’s disease.

 

(d)      "Improvements" shall mean any improvements or developments to or of the
Patents and Technical Information in the Field which Medisorb may acquire,
discover, invent, originate, make, conceive or have a right to, in whole or in
part, during the term of this Agreement, whether or not such improvement or
development is patentable.

 

(e)      "Medisorb Polymers" shall mean bioresorbable aliphatic polyesters based
on glycolide, lactide, caprolactone and combinations of such polymers, which are
manufactured by Medisorb and utilized in Product(s) licensed under this
Agreement.

 

 

 





--------------------------------------------------------------------------------

 

Janssen US-Medisorb

Page 2

License Agreement

 

 

(f)      "NDA" shall mean a New Drug Application and all supplements filed
pursuant to the requirements of the United States Food and Drug Administration,
including all documents, data and other information concerning Product which are
necessary for, or included in, FDA approval to market a Product as more fully
defined in 21 C.F.R. 314.5 et seq. or any other similar application for
marketing authorization filed with the appropriate regulatory authorities in
other countries of the Territory (as defined hereinafter).

 

(g)      "Net Sales" shall mean the gross amounts received from sales of
Products during a calendar quarter to third parties by Janssen US,
its Sublicensees or any Affiliate of either, less any: (i) applicable sales
taxes; (ii) cash trade or quantity discounts; (iii) amounts repaid or credited
by reason of rejections or return of goods; or (iv) freight, postage and
duties paid for. No deduction from the gross sales price shall be made for any
item of cost incurred by the seller in its own operations incident to the
manufacture, sale or shipment of the product sold. For purposes hereof, Net
Sales shall not include sales of a Product from Janssen US or an Affiliate of
Janssen US to any Affiliate or Sublicensee of either; it being intended that Net
Sales shall only include sales to unrelated third-parties.

 

(h)      "Patents" shall mean (i) any and all existing issued patents and patent
applications or parts thereof which describe and claim a depot formulation of
Risperidone, or any chemical analogues of Risperidone with similar physiological
activity, based on polymers of lactic and glycolic acids and the production and
use thereof; (ii) any other patents and patent applications filed by or on
behalf of Medisorb, or under which Medisorb has the rights to grant licenses,
which are needed to practice the inventions; and (iii) any reissues, extensions,
substitutions, confirmations, registrations, revalidations, additions,
continuations, continuations-in-part, or divisions of or to any of the foregoing
which are granted hereafter or any additional protection certificate granted
with respect thereto.

 

(i)      "Product(s)" shall mean any and all depot formulations of Risperidone
(R 64766), or any chemical analogues of Risperidone with similar
physiological activity, based on polymers of lactic and glycolic acids which are
designed to deliver Risperidone (R 64766), or any of its chemical analogues,
over an extended period.

 

(j)      "Sublicensees" shall mean any company or companies, other than Janssen
US's Affiliates, sublicensed by Janssen US.

 

(k)      "Technical Information" shall mean all unpatented
information, know-how, practical experience, procedures, methodology,
specifications, formulae and data whether or not the same shall be patentable
which have been heretofore developed or acquired by Medisorb prior to the date
of this Agreement and which are necessary in order to use, manufacture or sell
Products in the Field.

 

(l)      "Territory" shall mean the United States, its
Territories, Protectorates, Commonwealths, and all other political subdivisions
of the United States.

 





--------------------------------------------------------------------------------

 

Janssen US-Medisorb

Page 3

License Agreement

 

 

(2) License Grant

 

(a)      Medisorb hereby grants to Janssen US in the Territory an exclusive
license under the Patents and Technical Information existing prior to the
effective date of this Agreement, with the right to grant
sublicenses thereunder, for all purposes within the Field to practice and use
the Patents and Technical Information, including the rights to manufacture and
have manufactured, to use and have used, and to sell and have sold Products.
Medisorb exclusively retains all rights under the Patents and Technical
Information outside the Field and for use other than in Products. The right to
grant sublicenses granted hereunder is exclusive to Janssen US and shall not
extend to Janssen US Affiliates or Sublicensees.

 

(b)      Medisorb shall offer to Janssen US for incorporation into this License
Agreement on reasonable terms and conditions, Medisorb Improvements in the Field
which, if incorporated into Janssen US's then current commercial Product(s),
would: (i) result in significant changes in either the specifications for such
Product(s) or the processes for producing such Product(s), and (ii) would
reasonably be expected to result in enhanced market value and/or profitability
of such Product(s).  Examples of such Improvements would include: (i) the
development by Medisorb of a non-aqueous injection vehicle which offers
significant advantages with respect to ease of administration and (ii) the
development by Medisorb of technology enabling significantly extended (e.g. 2-4
weeks) duration of delivery of the active agent from a single
administration.  It is the parties' understanding that the effect of any such
license amendment would, in general, be either an extension of the term of this
Agreement for a mutually agreed period or a marginal increase in the then
current royalty rate.  All other Medisorb Improvements shall be made available
to Janssen US for its use without further agreement.  Proprietary rights to
Improvements jointly developed by Medisorb and Janssen US or any of its
Affiliates shall be governed by the terms of Section 5(c) of this Agreement.

 

(c)      In the event that at any time during the term of this Agreement
Medisorb is unable for any reason whatsoever to supply the Medisorb Polymers
required by Janssen U.S. for use in Products, then the license granted under
paragraph 2(a) above shall be expanded to include the Medisorb
Technology required to make and use the Medisorb Polymers.

 

(3) Royalties:

 

(a)      Janssen US shall pay or cause to be paid to Medisorb a running royalty
with respect to all Products sold to customers in the Territory by Janssen US,
its Affiliates and Sublicensees, payable quarter-annually in arrears
within sixty (60) days following the end of Janssen US's regular fiscal quarters
in any year during the term hereof, as follows:  (i) 2.5% of the Net Sales of
each unit of Product sold during the preceding calendar quarter during the
term hereof, if such unit of Product was manufactured by Medisorb pursuant to
a written contract for the supply of Product; or (ii) 5.0% of the Net Sales
of each unit of Product sold during the preceding calendar quarter during the
term hereof, if such unit of Product was not manufactured

 







--------------------------------------------------------------------------------

 

Janssen US-Medisorb

Page 4

License Agreement

 

 

by Medisorb pursuant to a written contract for the supply of Product. Any
withholding or other tax that Janssen US or any of its Affiliates or
Sublicensees are required by statute to withhold and pay on behalf of Medisorb
with respect to the royalties payable to Medisorb under this Agreement shall be
deducted from said royalties and paid contemporaneously with the remittance to
Medisorb; provided, however, that in regard to any tax so deducted Janssen US
shall furnish Medisorb with proper evidence of the taxes paid on its behalf.

 

(b)      In the event that Product is not claimed in a valid Patent effective in
the Territory and a similar product obtains a market share greater than 20% of
the total market revenues for Products and similar products in such country, the
parties agree to meet and negotiate in good faith an appropriate reduction in
the royalty rate then in effect.  In no event shall a reduction in royalty rates
pursuant to this section result in royalty rates less than fifty-percent (50%)
of the rates specified under Section 3(a)(i) and 3(a)(ii) of this Agreement. For
the purposes of this section, "similar product" shall mean a generic version of
the Product(s) where: (i) the active agent is risperidone, or a chemical
analogue thereof and (ii) the excipient is comprised of lactic and/or glycolic
acids.  In the event that patent protection in the Territory for Product(s)
becomes available subsequent to a royalty reduction pursuant to this section,
the parties agree to (i) reinstitute the royalty otherwise applicable, and (ii)
in the event that any recovery is obtained for prior infringement of the
subsequently issued patent, the parties will first apply such recoveries
to reimbursing Medisorb for royalties it would otherwise have received.

 

(c)      Janssen US shall keep complete and adequate records with respect to the
proceeds of Products on which it has to pay royalties payable hereunder for at
least two (2) years after expiry of the year they concern. Medisorb shall have
the right to have such records of Janssen US inspected and examined, at
Medisorb's expense, for the purpose of determining the correctness of royalty
payments made hereunder.

 

Such inspection shall be made by an independent, certified public accountant
to whom Janssen US shall have no reasonable objection.  Such accountant shall
not disclose to Medisorb any information other than that necessary to verify
the accuracy of the reports and payments made pursuant to this Agreement.  It
is understood that such examination with respect to any quarterly accounting
period shall take place not later than two (2) years following the expiration of
said period.  Not more than one examination per year shall take place.

 

Based upon the verification of such reports and whenever there is
reasonable doubt about the accuracy of the sales of Product realized by an
Affiliate or sublicensee, Medisorb may reasonably request Janssen US to audit
the books of such Affiliate or such sublicensee in accordance with any
applicable contractual provision, in order to confirm the accuracy of such
reports.

 

(4) Production of Product/Technology Transfer:

 

(a)      Janssen US shall use its reasonable efforts consistent with its overall
business practices and strategies to commercialize and market Product, or to
have the same commercialized and marketed in the Territory.

 







--------------------------------------------------------------------------------

 

Janssen US-Medisorb

Page 5

License Agreement

 

 

(b)      In the event that Janssen US determines to manufacture Product itself
or through an Affiliate or have Product manufactured by a third party, Medisorb
shall transfer to Janssen US and/or Affiliate all relevant
Technical Information, and provide such technical assistance, upon mutually
agreed terms and conditions, as is required by Janssen US in order to enable the
manufacture of Product by Janssen US, its Affiliate or its designated third
party manufacturer.  However, with respect to such third party manufacturers,
except as limited by a written Product manufacturing agreement between Janssen
US and Medisorb, Medisorb will have a right of first refusal as to the
manufacture and supply to Janssen US of all Product(s), and component
bioabsorbable polymers utilized in such Product(s). Medisorb will have a period
of thirty (30) days following written notice from Janssen US of terms it is
offering to, or prepared to accept from, a third party manufacturer to notify
Janssen US of its intention to exercise its right of first refusal to supply
Product and/or component bioabsorbable polymers thereof to Janssen US, its
Affiliates and Licensees on terms no less favorable to Janssen US than those
offered by such third party manufacturer. Such third party manufacturer cannot
be an in-kind competitor to Medisorb and must be reasonably acceptable to
Medisorb with respect to confidential protection of Medisorb's Technical
Information.  In the event that at any time during the term of this Agreement
Medisorb is unable for any reason whatsoever to supply the Medisorb Polymers
required by Janssen U.S. for use in Products, then the right of first refusal
under this paragraph respecting the supply of the component bioabsorbable
polymers shall be eliminated.  For the purposes of this section, an "in-kind"
competitor shall mean any organization which regularly engages in the contract
development and/or contract manufacture of injectable controlled release drug
delivery systems comprising a polymeric excipient based on lactic and/or
glycolic acids and/or other closely related monomers.  This Section 4(b)
specifically supersedes Section 7(B) of the Development Agreement, which Section
7(B) shall be of no further force or effect.

 

(5) Proprietary Rights

 

(a)      Medisorb will retain title to and ownership of all
technology (including, without limitation, all patents, inventions, and data
relating thereto) relating to absorbable polymers, controlled release of active
agents, and/or manufacturing methods or processes relating to such polymers and
the controlled delivery systems for active agents based on such polymers
previously owned by Medisorb or developed by Medisorb as a result of the
Development Program or otherwise. Medisorb will pay its own costs and expenses
in connection with the protection of any such technology, including all patent
application and maintenance costs and Janssen US agrees to provide Medisorb with
any necessary utility information.

 

Medisorb shall inform Janssen US of any patent application it wishes to file to
protect proprietary rights defined in Article 5, resulting from either the
Development Program or the preliminary Development Program and shall forward a
copy of any such patent application to Janssen US at least one month prior to
filing.

 







--------------------------------------------------------------------------------

 

Janssen US-Medisorb

Page 6

License Agreement

 

 

Medisorb shall consider any suggestions made by Janssen US for amplifying such
application and shall accordingly amend the application where in Medisorb's
opinion it is appropriate.

 

Medisorb shall not abandon part or whole of any of the patents or patent
applications without having first consulted Janssen US, which shall have the
right to further pursue any patents or patent applications which Medisorb

wishes to abandon, or parts thereof, in its own name and at its own expense.

 

(b)      Janssen US and/or its Affiliate will retain title to and ownership of
all technology (including, without limitation, all patents, inventions, and data
relating thereto) relating to Risperidone or any chemical analogues of
Risperidone with similar physiological activity previously owned by Janssen US
and/or its Affiliate or developed by Janssen US and/or affiliate as a result of
this Agreement or otherwise. Janssen US and/or its Affiliate will pay its own
costs and expenses in connection with the protection of any such technology,
including all patent application and maintenance costs and Medisorb agrees to
provide Janssen US with any necessary utility information.

 

(c)      Any inventions, other than those falling under either section 5(a) or
5(b) hereof, having an inventorship jointly between at least one employee of
Janssen US or an Affiliate of Janssen US and one employee of Medisorb or an
Affiliate of Medisorb shall be jointly-owned by Janssen US or Janssen US
Affiliate as the case may be and Medisorb. Each party will cooperate fully in
the filing and prosecution of such patent applications.

 

Janssen US and Medisorb shall agree on which of both shall be responsible for
the filing, prosecution and maintenance of any such joint patent applications
and patents (hereinafter referred to as the "Responsible Party") in
Territory. In principle, the party having contributed the most to the invention
to be protected shall be the responsible party, unless agreed upon differently.
Upon mutual consent, the responsible party may select an agent for drafting,
filing and prosecuting a joint application. However, both parties shall agree
who shall be the agent and to what extent this agent shall be used.

 

The Responsible Party shall consult the other party when drafting any new
jointly owned patent application. The final draft shall be forwarded to
the other party at least one month prior to filing to give the opportunity to
make final comments.

 

The Responsible Party shall not abandon part or whole of any of the patents or
patent applications without having first consulted the other party, which shall
have the right to further pursue any patents or patent applications which the
responsible party wishes to abandon, or parts thereof, in its own name and at
its own expense.

 

All out-of-pocket costs made in relation to joint patent applications and
patents in the Territory shall be shared equally by Janssen US and Medisorb. A
statement of costs shall be made up on a quarterly basis and invoiced to
the other party.

 







--------------------------------------------------------------------------------

 

Janssen US-Medisorb

Page 7

License Agreement

 

 

Medisorb shall grant to Janssen US an exclusive fully-paid up royalty free
license with the right to sublicense to make, have made, use and sell under any
such patents or patent applications for the duration of the patents,
any continuations, continuations in part, divisions, patents of addition,
reissues, renewals or extensions thereof or any supplementary protection
certificates granted with respect thereto, in respect of any claims concerning
the application of Risperidone or any chemical analogues of Risperidone with
similar physiological activity. However, nothing contained in this paragraph
shall obviate Janssen US's obligation to pay royalties under Section 3 hereof
with respect to any Products developed hereunder.

 

Janssen US shall grant to Medisorb an exclusive fully paid-up royalty free
license with the right to sublicense to make, have made, use and sell under any
such patents or patent applications for the duration of the patents,
any continuations, continuations in part, divisions, patents of addition,
reissues, renewals or extensions thereof or any supplementary protection
certificates granted with respect thereto, in respect of any claims concerning
the application of bioabsorbable polymers in the field of human and/or
veterinary medicine.

 

(d)      In addition, each party will retain exclusive title to its respective
confidential information in accordance with the provisions of Article 9 below.

 

(6) Patent Infringement

 

(a)      In the event that either party becomes aware that any third party is
infringing in the Territory any patents included within the Patents, the party
becoming aware of such infringement shall promptly give notice of
such infringement to the other party. Any possible action against such
alleged infringement of the Patents will be carried out by either or both of the
parties in accordance with the provisions specified hereinafter in paragraphs
(b), (c), (d) and (e).

 

(b)      Whenever it would concern a patent or patent application falling within
the definition of Patents and of which Medisorb retains full title and ownership
pursuant to Article 5 a), Medisorb shall use all reasonable efforts to take
action against such infringement in its own name, at its own expense and on its
own behalf.

 

If Medisorb fails to take action against such infringement, or if Medisorb does
not use reasonable efforts in carrying out such action after commencement
thereof, within thirty (30) days after the notice referred to in paragraph (a)
above or after having become aware of such infringement, Janssen US shall be
entitled at its own discretion and at its own expense, to take immediate action
against such infringement in its own name, at its own expense and on its own
behalf.  Medisorb will give all reasonable assistance to Janssen in taking such
action in accordance with Article 6(e), including giving Janssen the authority
to file and prosecute such suit and, if necessary, being named a party in such
action.  If Janssen US commences or assumes such action, Janssen US may credit
up to fifty percent (50%) of any royalty otherwise due to Medisorb for sales in
such country or countries against the amount of the expenses and costs of such
action, including without limitation, attorney fees actually incurred by Janssen
US.  The amount of

 







--------------------------------------------------------------------------------

 

Janssen US-Medisorb

Page 8

License Agreement

 

 

expenses so deducted shall be paid to Medisorb out of the recoveries, if any,
received by Janssen US as a result of such action.  Except for such repayment of
royalties deducted, Janssen US shall be entitled to retain all recoveries
therefrom.

 

In no event shall Medisorb settle with such infringing third party in the Field
without the prior written consent of Janssen US.

 

(c)      Whenever it would concern a patent or patent application falling within
the definition of Patents and of which Janssen US or any of its Affiliates
retains full title and ownership pursuant to Article 5 B), Janssen US shall have
the right but not the obligation to take action against such infringement in its
own name, at its own cost and on its own behalf. If Janssen US fails to take
action against such infringement, or if Janssen US does not use reasonable
efforts in carrying out such action after commencement thereof, within thirty
(30) days after the notice referred to in paragraph (a) above or after having
become aware of such infringement, Medisorb shall be entitled at its own
discretion and at its own expense, to take action against such infringement.
Medisorb shall be entitled to retain all recoveries, if any, therefrom.

 

(d)      Whenever it would concern a patent or patent application falling within
the definition of Patents and of which Janssen US or any of its Affiliates and
Medisorb jointly retain full title and ownership pursuant to Article 5 (c), and
whenever in such case the infringing product would be a drug product falling
within the definition of the Field, Janssen US shall have the right but not the
obligation to take action against such infringement in its own name, at its own
cost and on its own behalf. If Janssen US fails to take action against such
infringement, or if Janssen US does not use reasonable efforts in carrying out
such action after commencement thereof, within thirty (30) days after the notice
referred to in paragraph (a) above or after having become aware of such
infringement, Medisorb shall be entitled at its own discretion and at its own
expense, to take action against such infringement, it being understood that
Janssen US will have a continuing right to take over any such action at its own
expense and shall pay to Medisorb from any recoveries Janssen US receives (i)
Medisorb's expenses and (ii) from any sums remaining after deduction
of Medisorb's and Janssen US's expenses, an amount proportionate to
Medisorb's expenses in relation to Janssen US's expenses.

 

Whenever it would concern a patent or patent application falling within the
definition of Patents and of which Janssen US or any of its Affiliates and
Medisorb jointly retain full title and ownership pursuant to Article 5 (c), and
whenever in such case the infringing product would be a drug product falling
outside the definition of the Field, Medisorb shall have the right but not the
obligation to take action against such infringement in its own name, at its own
cost and on its own behalf.  If Medisorb fails to take action against such
infringement, or if Medisorb does not use reasonable efforts in carrying out
such action after commencement thereof, within thirty (30) days after the notice
referred to in paragraph (a) above or after having become aware of such
infringement, Janssen US shall be entitled at its own discretion and at its own
expense, to take action against such infringement, it being understood that
Medisorb will have a continuing right to take over any such action at its own
expense.  If Janssen US commences or assumes such action, Janssen US may credit
up to fifty percent (50%) of any royalty otherwise payable to

 







--------------------------------------------------------------------------------

 

Janssen US-Medisorb

Page 9

License Agreement

 

 

Medisorb payable hereunder against the amount of the expenses and costs of
such action, including without limitation, attorney fees actually incurred by
Janssen US.  The amount of expenses so deducted shall be paid to Medisorb out of
the recoveries, if any, received by Janssen US as a result of such
action.  Except for such repayment of royalties deducted, Janssen US shall be
entitled to retain all recoveries therefrom.

 

(e)      Each party agrees to cooperate reasonably with the other party in such
litigation, including making available to the other party records, information,
and evidence relevant to the infringement of the Patent.

 

(7) Third Party Intellectual Property Rights

 

(a)      Medisorb warrants that to the best of its current knowledge and belief
the Products to be developed hereunder will not infringe the patent rights of
any third party.

 

(b)      In the event that the manufacture, use or sale of the Product would
constitute an infringement of the rights of a third party in the
Territory because of the use of the Patents or Medisorb's know how, each party
shall, as soon as it becomes aware of the same, notify the other thereof in
writing, giving in the same notice full details known to it of the rights of
such third party and the extent of any alleged infringement.  The parties shall
after receipt of such notice meet to discuss the situation, and, to the
extent necessary attempt to agree on a course of action in order to permit
Janssen US to practice the license granted hereunder.  Such course of action may
include: (a) modifying the Product or its manufacture so as to be noninfringing;
(b) obtaining an appropriate license from such third party; or (c) fight the
claim or suit.  In the event that within a short period of time, the parties
fail to agree on an appropriate course of action Janssen US may decide upon the
course of action in the interest of the further development, manufacturing
or commercialization of the Product.

 

(c)      In the event that the parties cannot agree on modifying the Product or
in the case that such modification would not be economically viable or
regulatory feasible, Janssen US, whenever it relates to know how,
whether patented or not, owned by Janssen US in accordance with the provisions
of Article 5 (b) and (c), or Medisorb, whenever it relates to know how,
whether patented or not, owned by Medisorb in accordance with the provisions of
Article 5 (a), will have the right to negotiate with such third party for such
license. Both parties hereto will in any event in good faith consult with each
other with respect to such negotiations and the party negotiating such license
as indicated above, will make every effort to minimize the amount of license
fees and royalties payable thereunder.  In no event shall either party as a
result of such settlement, grant a sublicense or cross license to the third
party to settle the suit, without the prior written approval of the other
party.  In the event that such negotiations result in a consummated agreement,
any license fee and/or royalties to be paid thereunder shall be paid by the
party responsible for the negotiations as indicated above, fifty percent (50%)
of any license fees or royalties paid by Janssen US under such license will be
creditable against royalties due to Medisorb hereunder.

 







--------------------------------------------------------------------------------

 

Janssen US-Medisorb

Page 10

License Agreement

 

 

(d)      In the event that either or both parties would further to
such notification under Paragraph 7 (b) decide to defend such suit or claim in
which a third party alleges that the manufacture, use or selling of the Product
in the Territory infringes said third party's patent in, Janssen US shall have
the right to apply up to fifty percent (50%) of the royalties due to Medisorb on
the sales of the allegedly infringing Product against its litigation expenses.

 

(8) Term:

 

(a)      Except as otherwise provided herein, this Agreement and the term of the
license granted to Janssen US hereunder shall commence on the date first written
above and shall expire (i) upon expiration of the last to expire Patent or (ii)
fifteen (15) years after the date of the first commercial sale of Product in the
Territory, whichever is later; provided, that in no event shall the license
granted hereunder expire later than the twentieth anniversary of the first
commercial sale of Product. After expiration of the license granted to Janssen
US hereunder, Janssen US shall retain a fully paid-up non-exclusive license to
manufacture, use and sell Products in the Field in the Territory.

 

(b)      Medisorb may convert the exclusive license granted under this Agreement
to non-exclusive if Janssen US does not maintain the following minimum annual
royalty payments to Medisorb.  With respect to the entire Territory, the minimum
royalty obligation will first apply to the twelve month period following the
anniversary of the end of the month in which the Product was launched. During
the first twelve month period and each subsequent twelve month period that such
minimum royalty obligation is applicable, the minimum royalty amount to be paid
by Janssen US will be calculated by multiplying the applicable royalty rate by
five percent of the actual aggregate net sales of other risperidone products in
the Territory during such twelve month period.

 

Janssen US shall have the right to make up any shortfall in minimum
royalty payments from Product sales in the Territory provided, such make-up
payment is made at the same time and in the same manner as required for the
underlying minimum royalty obligation.

 

(c)      In the event that either party shall enter or be put into voluntary or
compulsory liquidation or have a receiver appointed or default in the observance
or performance of its obligations under this Agreement and shall fail to remedy
such default within ninety (90) days after the delivery of written notice from
the other party, the other party shall be entitled upon giving written notice to
terminate this Agreement.

 

(d)      Janssen US may terminate this Agreement without cause upon 30 days
prior written notice. Thereafter, Janssen US shall have no further rights or
privileges with respect to the use of Medisorb Technology in Products
and Medisorb shall be under no further obligation of non-competition or
exclusive dealing.

 

(e)      Any early termination of the Agreement shall be without prejudice to
the rights of either party against the other accrued under this Agreement prior
to termination.

 







--------------------------------------------------------------------------------

 

Janssen US-Medisorb

Page 11

License Agreement

 

 

(f)      Upon any termination of this Agreement, any remaining inventory of
Product may be sold, provided all royalties otherwise due hereunder are paid
with respect to such sales.

 

(g)      All rights and licenses granted under or pursuant to this Agreement by
Medisorb to Janssen U.S. are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of Title 11, U.S. Code (the "Bankruptcy Code"), licenses to
"intellectual property" as defined under section 101(60) of the Bankruptcy
Code.  The parties agree that Janssen, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code.

 

(9) Confidentiality:

 

(a)      Each party agrees to keep confidential and to not use for any purpose
other than as set forth herein all technical information and materials supplied
by the other hereunder and any information a party may acquire about the other
or its activities as a result of entering into this Agreement, provided that
such obligation shall not apply to technical information or material which:  (i)
was in the receiving party's possession without restriction prior to receipt
from the other party or its Affiliates; (ii) was in the public domain at the
time of receipt; (iii) becomes part of the public domain through no fault of the
receiving party; (iv) shall be lawfully received from a third party with a right
of further disclosure; (v) shall be required to be disclosed by law, by
regulation or by the rules of any securities exchange.

 

(b)      Except as may be otherwise provided herein, the confidentiality
obligations as set out in this Section shall continue so long as this Agreement
remains in force and thereafter for a period of seven (7) years.

 

(c)      Janssen US shall cause its Affiliates and Sublicensees to abide by the
obligations of confidentiality with respect to unpublished information within
the Patents and Technical Information.

 

(d)      Any confidential information relating to the subject matter of this
Agreement imparted to the other party prior to the execution of this Agreement
shall be considered to fall under the terms of this Agreement.

 

(10) Disclaimer of Warranty: Medisorb makes no representations or warranties,
express or implied, with respect to the Medisorb Patents and Technical
Information licensed to Janssen US hereunder, including without limitation any
warranties of merchantability or fitness for a particular purpose.

 

(11) Liability

 

 







--------------------------------------------------------------------------------

 

Janssen US-Medisorb

Page 12

License Agreement

 

 

(a)      Janssen US agrees to indemnify, defend and hold harmless Medisorb from
and against any liability, loss, damages and expenses (including reasonable
attorney fees) Medisorb may suffer as the result of claims, demands, costs or
judgments which may be made or instituted against Medisorb by reason of personal
injury or damage to property arising out or caused by Janssen US's promotion,
use and sale of the Product, except where such liabilities claims, demands,
costs or judgments are caused by Medisorb's failure to provide Janssen US with
any information as specified in Section 12 (c) and Article 13. Medisorb will
notify Janssen US as soon as it becomes aware of any such claim or action and
agrees to give reasonable assistance in the investigation and defense of such
claim or action it being understood that it shall allow Janssen US to control
the disposition of the same.

 

(b)      Medisorb agrees to indemnify, defend and hold harmless Janssen US from
and against any liability, loss, damages and expenses (including reasonable
attorney fees) Janssen US may suffer as the result of claims, demands, costs or
judgments which may be made or instituted against Janssen US by reason of
personal injury or damage to property arising out or caused by Medisorb's
failure to provide Janssen US with any information as specified in Section 12
(c) and Article 13.

 

(c)      In no event shall either party be liable for loss of profits, loss of
goodwill or any consequential or incidental damages of any kind of the other
party.

 

(12) Product Information and Adverse Drug Events

 

(a)      As Janssen US has superior knowledge of the end-use applications to
which Products licensed hereunder will be put, Janssen US is responsible for
providing third parties with adequate information as to the medical profile of
such Products. Janssen US will provide Medisorb with copies of the product
information document which is part of the NDA for the Product.

 

(b)      Medisorb does not claim the expertise to judge whether Product(s) will
perform acceptably in Janssen US's application(s). Janssen US is the sole judge
as to whether Product(s) will perform acceptably in Janssen US's application(s).
Janssen US represents and warrants on an on-going basis during the term of this
agreement that it has the capability to assess the suitability of Product(s) in
Janssen US's application(s) and agrees to conduct adequate testing to confirm
the safety and efficacy of Products prior to commercialization.

 

(c)      Medisorb will provide to Janssen US promptly after its discovery by
Medisorb, any information in its possession which indicates adverse effects in
humans associated with the Products, including the bioabsorbable
polymeric components thereof, licensed hereunder.  For the purpose of this
Agreement "adverse event" shall mean an experience which is noxious and
unintended and which occurs at doses normally used in man for the prophylaxis,
diagnosis or therapy of a disease or for the modification of a physiological
function and any report of an overdose.

 





--------------------------------------------------------------------------------

 

Janssen US-Medisorb

Page 13

License Agreement

 

 

(13) Government Approvals

 

Janssen US shall be responsible for conducting all necessary testing as well as
determining what, if any, government approvals are required for the use and sale
of Product licensed hereunder and shall comply with all such requirements prior
to and following the sale or distribution of such Products.

 

Medisorb shall cooperate fully with Janssen US in obtaining regulatory approvals
for Product licensed hereunder and shall, at Janssen US's request, provide
appropriate regulatory authorities with any and all information concerning
Medisorb's technology, Medisorb polymers and Medisorb's manufacturing process
for such Product.

 

In this respect Medisorb undertakes that it has submitted or will as soon as
possible submit a type IV Drug Master File to the FDA identifying Medisorb's
method of manufacture, release specifications and testing methods used in the
manufacture of Medisorb Polymers and a type I Drug Master File of Medisorb's
manufacturing facilities where Product may be manufactured.  Medisorb will
authorize Janssen U.S. at its request to cross-reference any Drug Master Files
relating to the Medisorb Polymers.

 

(14) Force Majeure:  Neither party shall be liable for its failure to perform
any of its obligations hereunder if such failure is occasioned by a contingency
beyond its reasonable control including, but not limited to, occurrences such as
strikes or other labor disturbances, lock out, riot, war, default by a common
carrier, fire, flood, storm, earthquake, other acts of God, inability to obtain
raw materials, failure of plant facilities or government regulation, act or
failure to act. Each party shall notify the other immediately upon occurrence or
cessation of any such contingencies. If such contingency continues unabated for
at least 180 consecutive days, either party shall have the right to terminate
this Agreement without further obligation beyond those actually incurred prior
to such termination.

 

(15) Press Communications:  Neither party shall originate any publicity, news
release or public announcement, written or oral relating to this Agreement,
including its existence, without the prior written approval of the other party.

 

(16) Notices:  Any legal notice required or permitted hereunder shall be
considered properly given if in writing and sent by first class mail, certified
mail or by telefacsimile to the party being notified at the respective address
of such party as follows:

 

If to Medisorb:

 

Medisorb Technologies International L.P.

6954 Cornell Road

Cincinnati, OH 45242

 

Facsimile: 513-489-2348

 







--------------------------------------------------------------------------------

 

Janssen US-Medisorb

Page 14

License Agreement

 

 

If to Janssen US:

 

Janssen U.S.

1125 Trenton-Harbourton Road

P.O. Box 200

Titusville, New Jersey 08560-0200

 

Facsimile:  609-630-2616

 

with a copy to Janssen Pharmaceutica International

Kollerstrasse 38

6300 Zug 6

Switzerland

Facsimile: 00-41-42449565

 

Such notice shall be effective upon receipt or upon refusal to accept
such notice. In any case, notice shall be presumed effective no later than five
(5) days after such notice is sent.

 

Neither party shall originate any publicity, news release or
public announcement, written or oral, relating to this Agreement, including
its existence, without the written approval of the other party.

 

(17) Assignment:  This Agreement shall not be assigned by either party without
the prior written consent of the other party; provided, however, that assignment
shall be permitted without such consent to any party, not less than 50% of the
total interest of which owns, is owned by, or is under common control with the
assigning party. In the event of any such permitted assignment the assignee
shall be subject to and shall agree in writing to be bound by the terms and
conditions of this Agreement.

 

(18) Dispute Resolution:  The parties shall amicably discuss and negotiate any
matters which arise under this Agreement and are not specifically set forth
hereunder.  If any disputes arise under this Agreement, the parties shall use
their reasonable efforts to meet and resolve such disputes.  In the event that
the parties are unable to resolve any such disputes, then both parties hereby
agree to submit said disputes to the jurisdiction of the competent courts of the
State of New Jersey and agree that any litigation in any way related to this
Agreement shall be submitted to such courts and that same shall be subject to
the laws of the State of New Jersey without regard to its rules respecting
choice of law.

 

(19) Severability:  In the event any one or more of the provisions of this
Agreement should for any reason be held by any court or authority
having jurisdiction over this Agreement or any of the parties hereto to be
invalid, illegal or unenforceable such provision or provisions shall be validly
reformed to as nearly approximate the intent of the parties as possible

 







--------------------------------------------------------------------------------

 

Janssen US-Medisorb

Page 15

License Agreement

 

 

and, if unreformable; shall be divisible and deleted in such jurisdiction,
elsewhere this Agreement shall not be affected.

 

(20) Captions:  The captions of this Agreement are for convenience only, and
shall not be deemed of any force or effect whatsoever in construing this
Agreement.

 

(21) Waiver:  The failure on the party of a party to exercise or enforce any
right conferred upon it hereunder shall not be deemed to be a waiver of any such
right, nor operate to bar the exercise or enforcement thereof at any time
thereafter.

 

(22) Survival:  The following Articles of this Agreement shall survive the
termination or expiration of this Agreement:  5, 9, 10, 11, 15, 17, and 18.

 

(23) Miscellaneous:  This Agreement may be executed by the parties hereto in
counterparts, each of which when so executed and delivered shall be considered
to be an original, but all such counterparts shall together constitute but one
and the same instrument.  This Agreement is the complete agreement of the
parties and supersedes all previous understandings and agreements relating to
the subject matter hereof.  Neither this Agreement nor any of the terms hereof
may be terminated, amended, supplemented, waived or modified orally, but only by
an instrument in writing signed by the party against whom enforcement of the
termination, amendment, supplement, waiver or modification is sought.

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have executed this Agreement as of the day and year first above written.

 

 

 

 

 

JANSSEN PHARMACEUTICA INC.

 

 

 

By:

/s/ Paula F. Costa

 

Name:

Paula F. Costa

 

Title:

President

 

Date:

February 13, 1996

 

 

 

 

 

{Second Janssen  Signatory}

 

 

 

By:

/s/ Bruce D. Given

 

Name:

Bruce D. Given

 

Title:

Group Vice President

 

Date:

February 16, 1996

 

 

 

 

 

MEDISORB TECHNOLOGIES INTERNATIONAL  L.P.

 

by:

Medisorb Technologies

 

 

International, Inc.,

 

 

its General Partner

 

 

 

 







--------------------------------------------------------------------------------

 

Janssen US-Medisorb

Page 16

License Agreement

 

 

 

 

 

By:

/s/ David R. Lohr

 

Name:

David R. Lohr

 

Title:

President

 

Date:

January 31, 1996

 

 



--------------------------------------------------------------------------------